___________

                            No. 95-1973
                            ___________

United States of America,         *
                                  *
          Appellee,               *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * Eastern District of Missouri.
Jozell Thomas James,              *
                                  *       [UNPUBLISHED]
          Appellant.              *
                            ___________

                  Submitted:   December 5, 1995

                       Filed: January 22, 1996
                            ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     Jozell Thomas James pleaded guilty to two counts of aiding and
abetting the distribution of cocaine base, in violation of 21
U.S.C. § 841(a)(1) and 18 U.S.C. § 2. James and the government
both objected to the drug quantity calculation proposed in James's
presentence report.    At sentencing, with the government's drug
quantity witness in attendance, counsel advised the court that they
had reached a sentencing agreement that would permit withdrawal of
each party's objections.    Most relevant for our purposes, that
agreement provided for a recommended guidelines sentencing range of
151 to 168 months in prison. The lower figure was the bottom of
the range urged by the government, while the higher figure was the
top of the range recommended in the PSR. James confirmed on the
record that this was his agreement with the government.         The
district court1 then stated that the agreement was acceptable to
the court and sentenced James to 165 months in prison.


     On appeal, James argues that the district court committed
plain error in calculating his total offense level and his Criminal
History Category.    However, James may not attack on appeal a
sentencing term to which he specifically agreed in the district
court. See, e.g., United States v. Nguyen, 46 F.3d 781, 783 (8th
Cir. 1995). Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE STEPHEN N. LIMBAUGH, United States District
Judge for the Eastern District of Missouri.

                               -2-